—Order, Sur*252rogate’s Court, New York County (Renee Roth, S.), entered May 28,1996, which directed distribution of the testator’s property in accordance with the proposal of the coexecutor and the successor appointed limited coexecutor, unanimously affirmed, without costs.
Coexecutor Andrew Duell was not entitled to a hearing to contest the appraisal of the estate properties or the plain of distribution proposed by coexecutor Irene Duell and the successor appointed limited coexecutor, since, upon our review of the record, we find that his undocumented critique of the plan of distribution failed to raise any material issues of fact. We also note that he failed to avail himself of the opportunity to substantiate his position when he declined to submit a counterproposal pursuant to the court’s direction or submit an appraisal in opposition to the appraisal submitted to the Surrogate. We have considered appellant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Rubin, Ross, Williams and Andrias, JJ.